DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Coffin et al. (US Patent Application Publication No. 2019/0120048).
In reference to claim 1, Coffin discloses a method of operating a production system (Fig. 1), comprising:
flowing a fluid 122 through a flow control device 116 of the production system (Figs. 1 and 2), the flow control device 116 having an element 904a,b or 906 (Fig. 9) that generates an acoustic signal indicative of a value of a parameter of the fluid (par. 0070);
measuring, at a processor 506, the acoustic signal generated by the element 904a,b or 906 (par. 0073);

changing an operation of the production system based on the value of the parameter (par. 0038, “Once it is determined that the water cut in a produced stream of fluid surpasses a predetermined limit, the well operator may selectively actuate the interval control valve through a specific flow control assembly 116 to choke or cease production from that production interval”).
In reference to claim 2, Coffin discloses that the parameter is a water/oil ratio (par. 0073).
In reference to claim 4, Coffin discloses measuring the acoustic signal by measuring an optical signal sensitive to the acoustic signal (par. 0074).
In reference to claim 5, Coffin discloses that the optical signal propagates through an optical fiber 906 disposed along a section of the flow control device 116 (Fig. 9, par. 0074).
In reference to claim 6, Coffin discloses comparing the acoustic signal to a reference signal in order to determine the value of the parameter of the fluid (par. 0073, “computer system 506 may access the operational data for the first and second fluid sensors 904a,b from the database 510 in conjunction with the known fluid properties of the fluid 122”).
In reference to claim 8, Coffin discloses that changing the operation of the production system further comprises at least one of: (i) change a flow rate of the fluid; and (ii) changing a choke setting at the production system (par. 0038).

In reference to claim 9, Coffin discloses a production system (Fig. 1), comprising:
a flow control device 116;
an element 904a,b or 906 of the flow control device 116 that generates an acoustic signal in response to a fluid flowing through the flow control device 116, a parameter of the acoustic signal being indicative of a value of a parameter of the fluid (par. 0070-0074); and

receive the acoustic signal from the element 904a,b or 906 (par. 0073 or 0074);
determine the value of the parameter of the fluid from the parameter of the acoustic signal (par. 0073 or 0074); and
change an operation of the production system based on the value of the parameter of the fluid (par. 0038, “Once it is determined that the water cut in a produced stream of fluid surpasses a predetermined limit, the well operator may selectively actuate the interval control valve through a specific flow control assembly 116 to choke or cease production from that production interval”).
In reference to claim 10, Coffin discloses that the parameter is a water/oil ratio (par. 0073)
In reference to claim 12, Coffin discloses an optical fiber 906 having an optical signal propagated therein, the optical signal being sensitive to the acoustic signal (par. 0074). 
In reference to claim 13, Coffin discloses that the optical fiber 906 is disposed along a section of the flow control device 116 (Fig. 9, par. 0074).
In reference to claim 14, Coffin discloses that the processor 506 is further configured to compare the acoustic signal to a reference signal in order to determine the value of the parameter of the fluid (par. 0073, “computer system 506 may access the operational data for the first and second fluid sensors 904a,b from the database 510 in conjunction with the known fluid properties of the fluid 122”).
In reference to claim 15, Coffin discloses that the processor 506 is further configured to change the operation of the production system by changing at least one of: (i) a flow rate of the fluid; and (ii) a choke setting at the production system (par. 0038). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin et al. (US Patent Application Publication No. 2019/0120048) in view of Xiao (US Patent Application Publication No. 2015/0021015).
In reference to claims 3 and 11, Coffin discloses measuring acoustic signals to determine the parameter of the fluid but doesn’t make clear that the frequency of oscillation is measured.
Xiao discloses that a value of a parameter is related to a frequency of oscillation of the element 168, the method further comprising measuring the frequency F1 of oscillation indicated by the acoustic signal and determining the value of the parameter of the fluid from the measured frequency F1 of oscillation (par. 0030).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to perform the above steps as this is a known means to effectively measure acoustic signals.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Coffin et al. (US Patent Application Publication No. 2019/0120048).
In reference to claim 7, Coffin does not, in the embodiment described above, disclose that the reference signal is at least one of: (i) a signal received during an early production flow from the well; and (i) a signal determined from lab testing.  However, in other embodiments, Coffin discloses that operational data for measuring elements 502a,b can be determined “through laboratory testing”).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hopper et al. (US Patent Application Publication No. 2018/0217101), Skinner et al. (US Patent Application Publication No. 2014/0202240), and Vick, Jr. et al. (US Patent Application Publication No. 2012/0146805) all disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



11/18/21